Citation Nr: 1428575	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A notice of disagreement was received in November 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in April 2009.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has a bilateral hand disability that had its onset in service, that arthritis of the hands was manifested within one year of separation from service, or that a bilateral hand disability that is etiologically related to any incident, disease, or exposure during the Veteran's active service.

2.  The Veteran did not exhibit hypertension in service, hypertension was not manifested within one year of separation from service, and hypertension is not etiologically related to any injury, disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in or aggravated by active service, to include as a result of exposure to herbicides, and arthritis of the hands may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service, to include as a result of exposure to herbicides, and hypertension may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2008, prior to the initial adjudication of the Veteran's claims in October 2008, in which the RO advised the appellant of the evidence needed to substantiate his claims, to include on the basis of herbicide exposure.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  
The Board notes that the Veteran reported on his February 2008 claims form that he had sought treatment for his hypertension and bilateral hand disabilities from January 1970 to the present.  As discussed in the March 2013 remand, the Veteran testified at his October 2012 Board hearing that he was diagnosed with high blood pressure within two years of separating from service.  He reported that he first sought treatment when experiencing dizziness that turned out to be related to hypertension while working at General Motors following separation from service, and that this medical care occurred at a hospital in Flint, Michigan.  On remand, in April 2013, the Veteran was sent a letter and multiple copies of a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)."  He was asked to fill out one form for each private treatment provider who has treated him for either of the disabilities on appeal, authorizing VA to obtain any private medical records on his behalf.  He did not respond, and he has not submitted any additional medical evidence himself.

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the above steps that were taken by VA, the Board finds that VA satisfied its duty to assist the Veteran in obtaining any outstanding pertinent private medical evidence.

The Board notes that the Veteran reported on his February 2008 claim form that he receives benefits from the Social Security Administration (SSA).  VA's duty to assist the Veteran requires that it obtain relevant records in the custody of any Federal agency.  38 C.F.R. § 3.159(c)(2).  The Board observes, however, that the Veteran has given no indication that his SSA records are relevant to any of the issues being decided below.  The Veteran has made no further mention of his receipt of SSA benefits to VA, and he has not specifically requested that VA obtain these records on his behalf.  Because the Veteran has given no indication that these records are relevant to the issues adjudicated herein, the Board finds that a remand for the purpose of obtaining these records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In March 2013, the Board remanded the bilateral hand disability claim for the express purpose of obtaining an examination report and etiology opinion with respect to this issue.  On remand, VA arranged for the Veteran to undergo a relevant examination in August 2013, in which it was determined that the Veteran does not have a current bilateral hand disability that is related to service.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This report reflects that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of physical examination and diagnostic testing.  For these reasons, the Board concludes that the August 2013 VA examination report in this case provides an adequate basis for a decision.

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim of entitlement to service connection for hypertension.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of credible evidence of in-service symptomatology.  Therefore, a VA examination is not warranted for this claim.

Finally, during the October 2012 Board hearing, the undersigned explained the issues and asked questions designed to elicit information relevant to these claims. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  However, section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

In the case at hand, one of the Veteran's contentions is that his bilateral hand disability was caused by his combat activities during service.  The Board notes, however, that the Veteran denied at his February 2010 QTC psychiatric examination that he was ever wounded during service.  Rather, the Veteran appears to be claiming that this disability is related to wear and tear he suffered during combat.  Because the Veteran has not described circumstances in which he reportedly suffered an injury during combat, there is no injury that is presumed to have occurred in service, and the provisions of 38 U.S.C.A. § 1154(b) are thus inapplicable.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from April 1966 to April 1968 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In the case at hand, the Veteran has claimed that there is a causal relationship between his in-service exposure to Agent Orange and each of his current claimed disabilities.  The Board observes that neither of the Veteran's current disabilities, a bilateral hand disability and hypertension, is listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, neither of the Veteran's claimed disabilities is entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, service connection based on Agent Orange exposure must be denied.  

The Board will next determine whether the Veteran is entitled to direct service connection for either of the claimed disabilities, or whether he is entitled to presumptive service connection for either of the chronic disabilities that he has claimed.  Consideration of entitlement to direct service connection will include the question of whether the evidence of record demonstrates an actual, direct link between either of the disabilities at issue and the Veteran's in-service herbicide exposure.  

A.  Bilateral Hand Disability

The Veteran has claimed entitlement to service connection for a bilateral hand disability.  He has characterized this disability as "deformity in bones."  He has related this disability to his military service, to include to his combat activities and Agent Orange exposure.

The Veteran's service treatment records contain an August 1963 pre-induction examination report noting his history of a hairline fracture of the left index finger that did not disqualify him from service.  No other abnormality of the upper extremities was noted at that time.  Examination reports from his entrance into service in April 1966 and his separation from active duty in March 1968 reflect that his upper extremities were clinically normal at those times.  He reported an old fracture of his left index finger with loss of motion on his April 1966 entrance medical history report, and a history of broken bones that occurred prior to service on the medical history report he completed in March 1968 in connection with his separation from active duty.  He reported no other past or current symptomatology associated with his hands on either medical history report.   

Additionally, the Veteran's service treatment records contain records from August 1966 and September 1966 reflecting his complaints of a swollen joint in his right little finger, and noting that the Veteran had an old sprain of the right fifth finger.  A record that appears to be from late 1967 notes that the Veteran had received a laceration wound of the left hand that had to be cleansed and dressed.  

The Veteran reported on his February 2008 claim form that his bilateral hand disabilities began in January 1973.  He reported that he was treated for these disabilities from January 1970 to June 2004.  He reported that hand muscle weakness is among the disabilities that prevents him from working, and that this disability began in January 2003.  

At his October 2012 Board hearing, the Veteran described having first noticed hand deformities in 2004 or 2005.  He described the circumstances surrounding this discovery, noting that he was riding a bus on his way to Washington, DC when he noticed "this finger just started ... pushing out."  He "thought it was a cyst," but it did not go away and "they just spread out."  The Veteran testified that he has not been treated for any hand disability.  VA medical records corroborate that the Veteran has not sought treatment for a hand disability.

The Veteran underwent a VA hand and finger examination in July 2013.  The resulting August 2013 VA examination report reflects that the Veteran was thoroughly examined and that his medical history was obtained from the examiner.  With respect to the pertinent medical history, the Veteran reported that his right thumb started giving him trouble about nine years ago.  He reported that his hands ache a lot, he has tingling in the fingers, and his right thumb is numb.  He reported that the discomfort came on spontaneously.  He reported that his left middle finger swelled two years ago on a trip to Washington, DC.  He reported that he drops items, was taking pain pills, and has had three injections into the right thumb.  It was noted that, after the Veteran left service, he worked at an automobile company doing various odd jobs for 33 years.  He retired in 1995.

The resulting August 2013 examination report diagnoses right hand carpal tunnel syndrome, diagnosed in 2004, and degenerative joint disease of the proximal interphalangeal (PIP) joint of the middle finger on the left hand, diagnosed in 2011.  July 2013 radiology reports were interpreted as showing advanced degenerative changes involving both hands.  The examiner opined that it is less likely than not that the Veteran's hand problems are associated with service.  In support of this opinion, the examiner noted that the Veteran's March 1968 separation medical examination in which he marked "no" to all musculoskeletal disabilities except for trick knees.  The separation examination was normal and, thus, no hand problems were detected.  He also noted that the Veteran admitted that he did not have any injury to his hands in service.  The problems in his hands started about ten years ago, about 30 years after he left service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the VA examiner's opinion to be highly probative.  The examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his conclusion that a current hand disability was less likely than not related to service through citation to the pertinent medical evidence, including service treatment records and the Veteran's own reported post-service medical history.  For these reasons, the Board finds the August 2013 VA examiner's diagnosis to be highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between service duties and his current bilateral hand disabilities.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report having had symptoms of a hand disability since service.  

The Board notes, however, that the Veteran in this case has not asserted an in-service onset of bilateral hand symptoms.  Rather, in one statement, he reported an onset in January 1970, which is almost two years following his separation from service.  This date of onset also falls outside of the one-year presumptive period for chronic disabilities.  The Board further notes that the majority of the Veteran's personal statements, including statements made in the course of his VA examination, reflect an onset of hand symptoms in approximately 2004 when he was on a trip to Washington, DC.  The Board therefore finds that there is neither competent medical nor lay evidence of an in-service incurrence of a hand disability.  

The Board further notes that the Veteran, as a layperson, does not possess the necessary medical expertise to competently link his bilateral hand disabilities to military service that occurred years earlier, or to directly link this disability to Agent Orange exposure.  See Jandreau, supra.  

In short, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a bilateral hand disability on a direct basis, on a presumptive basis for a chronic disability, and on a direct or presumptive basis based on verified exposure to Agent Orange.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection for a bilateral hand disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Hypertension

The Veteran has also claimed entitlement to service connection for hypertension.  He essentially contends that this disability is related to his military service, to include as a result of his verified exposure to Agent Orange.  Alternatively, he contends that there is a continuity of symptomatology for the hypertension since service.

The Veteran's service treatment records reflect that his blood pressure was within normal limits at the time of his August 1963 pre-induction examination, his April 1966 entrance examination, and his March 1968 separation from active duty examination.  He denied any history of, or current, high blood pressure on his April 1966 and March 1968 medical history reports, as well as on a November 1966 medical history questionnaire.  The Veteran's service treatment records do not reflect that he ever complained of, or sought treatment for, high blood pressure.  

The Veteran reported on his January 2008 claim form that he was treated for hypertension from January 1970 to the present.  When asked at his October 2012 hearing whether he was diagnosed with hypertension within one year of service, he replied that "[i]t might've been about two years [after service]" and explained that "I didn't go to the doctor right away."  He reported that "when you get out of the service, ... you think you're in good shape.  You don't have to go and ... see no doctor right then."  He reported that he first sought treatment when experiencing dizziness that turned out to be related to hypertension while working at General Motors following separation from service.  He reported that this occurred at a hospital in Flint, Michigan.  As discussed above, the case was remanded for the purpose of obtaining the identified records.  However, the Veteran did not cooperate with VA's development efforts, and such evidence is therefore not available.  

The Board notes that the earliest post-service medical evidence of record appears in a July 2011 VA medical record that is described as a "new patient visit."  This record contains a hypertension diagnosis, but it does not indicate how long the Veteran has had hypertension.  

The Board finds that the competent medical evidence of record affirmatively reflects that the Veteran did not have hypertension in service, and he has submitted no evidence or made no allegation to the contrary.  Therefore, direct service connection must be denied.

The Board will now consider whether presumptive service connection is warranted for hypertension as a chronic disability based on manifestation of this disability to a compensable degree within one year of separation from service.  The Board notes that there is no medical evidence from the one-year period following the Veteran's separation from service.  The Board also notes that the Veteran's own lay testimony indicates that, while he may have been diagnosed with hypertension within two years of service, he did not seek medical treatment within one year of separation.  As noted above, the Veteran's hearing testimony did not endorse the suggestion that he may have sought treatment for hypertension within one year of separation from service, citing his recollection that he felt healthy coming out of service and did not seek medical treatment right away.  Furthermore, on his claim form, he reported that he began receiving treatment in January 1970, which is almost two years following separation.  As noted above, only an onset within one year of separation would fall within the presumptive period.  The Board must find that the Veteran's lay testimony does not establish an onset of hypertension to a compensable degree within one year of separation from service.  

Nor is there a competent medical opinion of record linking the Veteran's hypertension to Agent Orange exposure.  The only opinion suggesting such a link comes from the Veteran himself.  The Board finds that the Veteran, as a layperson, does not possess the necessary expertise to link his hypertension to Agent Orange exposure in service.  See Jandreau, supra.

In short, the Board finds that the preponderance of the evidence is against granting service connection for hypertension, either directly or presumptively, to include as a result of Agent Orange exposure.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for hypertension must be denied.


ORDER

Entitlement to service connection for a bilateral hand disability, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


